By the Court,
Smith, J.
This cause was brought into this court by appeal from the circuit court of Covington county.
The record presents but one subject for the consideration of the court; it is the question arising upon the rejection of the testimony of Sidney E. Collins, who was offered as a witness on the trial by the defendant below. It appears from the statement of Collins, the witness, that the demand of Richard Flowers, for which he had sued, was due originally by the defendant and himself as partners in trade; and that the amount attempted to be offset by defendant was due to them as a firm. And further, that his inte*27rest in the firm had ceased prior to the commencement of this action.
We understand it to be a well established rule of evidence that a member of a partnership can never be so far divested of his interest in the firm by any act of himself and copartners, as to be made a competent witness, in a matter relating to the partnership, whilst he was a member. There was therefore no error in the rejection of Collins’s testimony.
The judgment must be affirmed.